Judgment, Supreme Court, New York County (Joan C. Sudolnik, J.), rendered February 7, 2003, convicting defendant, after a jury trial, of grand larceny in the third degree, and sentencing him, as a second felony offender, to a term of 3V2 to 7 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. There was an extensive chain of circumstantial evidence, featuring the close similarity of defendant’s clothing to that of the person observed in the truck in question, as well as the close temporal and spatial factors, that led to the inescapable conclusion that defendant was the person who had taken the truck (see People v Sanchez, 61 NY2d 1022 [1984]).
The record establishes that defendant received effective assistance of counsel (see People v Benevento, 91 NY2d 708, 713-714 [1998]; see also Strickland v Washington, 466 US 668 [1984]). Defendant has not established that his trial counsel’s failure to request a sanction in connection with a destroyed 911 tape caused defendant any prejudice or deprived him of a fair trial. Concur — Andrias, J.E, Saxe, Sullivan, Ellerin and Sweeny, JJ.